 In the Matter Of MAYFAIR COTTON MILLSandTEXTILEWORKERSUNION OF AMERICA, CIOCase No. 10-R-1584.-Decided January 16, 1946Mr. L. W. Perrin,of Spartanburg, S. C., for the Company.Mr. R. C. Thomas,of Spartanburg, SX., for the Union.Mr. Oscar Geltman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEUpon a petition duly filed by Textile Workers Union of America,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of May-fair Cotton Mills, Arcadia, South Carolina, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Dan M. Byrd, Trial Examiner.The hearing was held at Spartanburg, South Carolina, on August 28,1945.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard, to examine and-cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THEBUSINESS OF THE COMPANY -Mayfair Cotton Mills, a South Carolina corporation, is engaged inthe manufacture of unfinished cotton print cloth at two mills in Ar-cadia, South Carolina.During the year 1944, the Company pur-chased raw materials, consisting principally of cotton, valued at ap-proximately $2,000,000, 86 percent of which was received from pointsoutside the State of South Carolina.During the same period, theCompany manufactured products valued at approximately $3,000,000,almost all of which was shipped to points outside the State of SouthCarolina.65 N. L. R. B., No. 84.511679100-46-vol 65-34 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Company is engagedin commercewithin themeaning ofthe NationalLabor Relations Act.H. THE ORGANIZATION INVOLVEDTextile Workers Union of America is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONAt a conference held on August 10, 1945, the Union requested recog-nition as the statutory bargaining representative of the Company'semployees.The Company declined to grant such recognition, where-upon the Union filed its petition herein on August 11, 1945.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that the appropriate unit should consist of allproduction and maintenance employees at the Company's two millsinArcadia, South Carolina, including watchmen, and section menand loom fixers,2 but excluding office clerical employees, timekeepers,store clerks, storeroom clerks, and second hand, and other supervisoryemployees.The Company disagrees with the unit proposed by theUnion in that it would exclude watchmen from the unit, and wouldinclude timekeepers and storeroom clerks in the unit.Watchmen.These employees are neither militarized nor deputized.At each mill they are stationed in an office adjoining the entrance gate.They perform the typical duties of watchmen, making rounds, punch-ing time clocks, and generally protecting the premises in the interestsof the Company. It is clear that their duties are not of a monitorialnature with respect to other employees.We shall include them ini he unit.'Timekeepers.These employees are stationed and spend almost allof their time in offices in mills No. 1 and No. 2. Apparently, they work'The Field Examiner reported that the Union submitted 332 authorizationcards datedfrom February to July 1945, both inclusive.There are approximately625 employees inthe appropriate unit.2 It appears from the record that the Company's section men and loom fixers are notsupervisory employees within themeaning ofthe Board's customary definition.2Matter of Champion Sheet Metal Company, Inc.,61 N. L.R. B. 511;Matter of GulfRefining Company (Tulsa Pine Line Division),64 N. L. R. B. 304. MAYFAIR COTTON MILLS513on the day shift only.They receive time and production recordsfrom the overseers or other supervisors of various sections, and fromthese records they prepare pay-roll reports for the Company's mainoffice.Since the duties of these employees are dissimilar from thoseof the production and maintenance employees, we shall exclude themfrom the unit 4Storeroom clerks.These employees work in stockrooms, issuingparts and supplies and keeping inventory records.They are super-vised by the mill superintendent, at the Company's mill No. 1, and bythe weave room overseer, at mill No. 2.They work on a three shiftbasis, as do production employees generally.We have heretofore heldthat such employees should be included in a unit of production andmaintenance employees, in the absence of an agreement to excludethem.-'We shall include them in the unit.We find that all production and maintenance employees at the Com-pany's two mills in Arcadia, South Carolina, including watchmen, sec-tion men, loom fixers, and storeroom clerks, but excluding office cleri-cal employees, timekeepers, store clerks, and second hands, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESThe Company contends that, in view of the fact that 222 of its em-ployees are in the armed forces, any election should be deferred until"the final termination of the war". Implicit in this contention is thealternative position that all employees in the armed forces should begiven an opportunity to vote-by mail ballot if necessary.We are ofthe opinion that the facts in this case do not substantially differ fromthose inMatter of South West Pennsylvania Pipe Lines.6Accord-ingly, we shall provide for the mail balloting of employees in the armedforces who fall within the appropriate unit, subject to the conditionshereinafter mentioned.We shall direct that the question concerning representation be re-solved by an election by secret ballot among employees in the appropri-ate unit who were employed during the pay-roll period immediatelypreceding the date of the Direction of Election herein, subject to the4 SeeMatterof E. B: Gunzberg, Jacob Mandell, Sidney Scheinman and Arnold Scheinman,d/b/a Bridge Metal ProductsCo., 62 N. L.R. B. 644.3Matterof RockfordScrew ProductsCo , 62 N. L. R.B. 1430 ;Matter of The HarrisonSteel Castings Company,63 N. L. R. B. 585.6 64 N. L. R. B. 1384. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDlimitations and additions set forth in the Direction.The RegionalDirector shall mail ballots to employees within the appropriate unit onmilitary leave,providedone or more of the parties hereto, within seven(7) days from the issuance of the Direction of Election, files with theRegional Director a list containing the names, most recent addresses,and work classifications of such employees.The Regional Directorshall open and count the ballots cast by mail by employees on militaryleave,providedthat such ballots must be returned to and received bythe Regional Office within thirty (30) days from the, date they weremailed to such employees by the Regional Director.7DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDHIECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mayfair CottonMills, Arcadia, South Carolina, an election by secret ballot shall beconducted as early as possible, but not later than forty-five (45) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Tenth Region, acting in this matteras, agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit' found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe represented by Textile Workers Union of America, CIO, for thepurposes of collective bargaining.MR. GERARDD. REILLYtook ' no part in the consideration of theabove Decision and Direction of Election.TA free interchange between the interested parties of information on the addresses andwork categories of the employees to be voted by mail will he necessary,in order to avoidchallenges and post-election objectionsAccordingly,the Board will make available toall interested parties any information of this nature furnished it by any other partyInthe event that the parties should send the absentee voters information or literature bear-ing directly or indirectly on the pending election,copies of all such documents should besimultaneously filed with the Regional Office for inspection by or transmittal to the otherparties.However, acceptance or transmittal of such literature by the Board's office isnot to be construed as conferring immunity on the filing party in the event that objectionsare later Interposed concerning its content.The usual principles will apply.